Citation Nr: 0902031	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-33 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of death of the veteran.

2.  Entitlement to service connection for the cause of death 
of the veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran performed active military service from September 
1964 to September 1968.  He died in November 1997.  The 
appellant is the surviving spouse.

In a May 1998-issued rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, denied dependency and indemnity compensation, denied 
educational assistance under 38 U.S.C.A. chapter 35, and 
denied accrued benefits.  The appellant filed a timely notice 
of disagreement (NOD), but failed to perfect her appeal after 
the RO issued a statement of the case (SOC) in June 1998.  
Thus, that decision became final.

This appeal arises from a June 2002 RO rating decision that 
denied entitlement to service connection for the cause of 
death of the veteran.  The Board of Veterans' Appeals (Board) 
will first address the issue of new and material evidence to 
reopen the claim.  If new and material evidence has been 
submitted, the Board will grant the application to reopen the 
claim and may then consider that claim on its merits.  

In July 2007, the Board remanded the case for development.  
In June 2008, the Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC).  Since then, the 
appellant has submitted additional evidence without a waiver 
of her right to initial RO review of that evidence.  Because 
the decision below is favorable, no unfair prejudice will 
result from the Board's handling of the case at this time.  


FINDINGS OF FACT

1.  By rating decision of May 1998, the RO denied dependency 
and indemnity compensation, denied educational assistance 
under 38 U.S.C.A. chapter 35, and denied accrued benefits and 
properly notified the appellant of that decision.  

2.  The appellant did not submit a substantive appeal and the 
May 1998-issued rating decision became final.

3.  Evidence received at the RO since the May 1998 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  The appellant was married to the veteran at the time of 
his death.

5.  Competent lay evidence indicates that it is at least as 
likely as not that the veteran served temporarily in Vietnam 
during the Vietnam War.

6.  Competent medical evidence reflects that the veteran 
acquired type II diabetes mellitus after serving in Vietnam.  

7.  An amended certificate of death reflects that diabetes 
mellitus was a significant factor leading to the veteran's 
death.


CONCLUSIONS OF LAW

1.  The May 1998 RO rating decision, which denied dependency 
and indemnity compensation, denied educational assistance 
under 38 U.S.C.A. chapter 35, and denied accrued benefits, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for the cause of death of 
the veteran and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran's death was caused by or substantially or 
materially contributed to by a disability or disease incurred 
in active military service.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.102, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008), VA has a duty to notify and assist 
the claimant in the development of the claim.  In this case, 
the Board is granting the benefit sought on appeal.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.  

I.  New and Material Evidence

In a May 1998-issued rating decision, the RO denied 
dependency and indemnity compensation, denied educational 
assistance under 38 U.S.C.A. chapter 35, and denied accrued 
benefits.  The appellant and her appointed representative 
were notified of that action in a letter from the RO, but did 
not submit a timely substantive appeal after a statement of 
the case (SOC) was issued.  Thus, the rating decision became 
final absent further timely appeal.  38 U.S.C.A. §§ 5108, 
7105(b), (c) (West 2002).  Pursuant to 38 U.S.C. §§ 5108 and 
7105(c), when a claim has been disallowed by the RO, "the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" 
unless new and material evidence has been presented.  
38 C.F.R. §§ 3.156, 3.160 (2008).

38 C.F.R. § 3.156(a) (2008) contains the revised requirements 
for submitting new and material evidence to reopen a 
previously denied service connection claim.  The claim in 
this appeal was received February 2001, prior to the 
effective date of the revision and must be evaluated using 
the earlier-more liberal-version of the regulation, which 
states that new and material evidence is evidence that has 
not been previously submitted to agency decision makers that 
bears directly and substantially upon the specific matter 
under consideration, that is neither cumulative nor redundant 
and that, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the May 1998 
RO rating decision consists of service treatment records 
(STRs), service personnel records, private medical reports, a 
certificate of death, claims and statements made by the 
veteran during his lifetime, and claims and statements made 
by the appellant.  These reflect that prior to death, the 
veteran sought service connection for an Agent Orange-related 
skin condition on the basis of secret travel to Vietnam for 
official duty.  He reported having visited Phan Rang Airbase, 
South Vietnam, in 1967 while stationed in Thailand.  His 
service personnel records indicate service in Thailand from 
November 1966 to November 1967, but do not mention Vietnam 
duty.  He was awarded the Vietnam Service Medal with one 
bronze service star and the Republic of Vietnam Campaign 
Medal.  

According to a certificate of death, the veteran died on 
November [redacted], 1997, due to cardiogenic shock due to or as a 
consequence of ischemic cardiomyopathy.  At the time of 
death, service connection was not in effect for any 
disability.   

The Board must review the evidence submitted since the final 
May 1998 decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative 
nor redundant, whether it is so significant it should be 
considered to fairly evaluate the claim, or whether it 
results in a more complete record for evaluating the service 
connection claim.  

The evidence submitted since the May 1998 RO decision 
includes an amended death certificate indicating that 
diabetes mellitus was a contributing cause of the veteran's 
death.  Also submitted were affidavits from service comrades 
claiming personal knowledge of the veteran's travels into 
Vietnam from his base in Thailand.  This evidence is new 
because it had not been considered in the prior rating 
decision.  It is material because it provides two critical 
missing elements for service connection: that of service in 
Vietnam, and a medical nexus opinion linking diabetes 
mellitus to the cause of death.   Thus, the Board concludes 
that the newly submitted evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The application to reopen the claim must 
therefore be granted.  38 U.S.C.A. § 5108; Manio, supra.

II.  Service Connection

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by STRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
by service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

VA regulations contain special provisions for service 
connection for those exposed to herbicides duing active 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2008).  There are also certain time limits for 
presumptive service connection.  The specified diseases for 
which presumptive service connection is available include 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes).  38 C.F.R. § 3.309(e) (2008).  

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).  

To establish service connection for the cause of the 
veteran's death due to diabetes mellitus, competent evidence 
must be presented that indicates that the veteran served in 
Vietnam, that type II diabetes mellitus arose subsequently, 
and that his death was causally related to type II diabetes 
mellitus.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312.  The competent evidence must show that diabetes 
mellitus was either the principal cause or a contributory 
cause of death.  Diabetes mellitus must alone or with some 
other condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
be a "contributory cause", it must contribute substantially 
or materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
it combined to cause death, or that it aided or lent 
assistance to the production of death, that is, that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

At the time of the veteran's death service connection was not 
in effect for any disability, although a claim for service 
connection for an Agent Orange-related skin disability was 
pending.

The claims file reflects that the appellant and the veteran 
were married at the time of the veteran's death.  The veteran 
died at Florida Hospital-Orlando on November [redacted], 2007.  He was 
52 years old.  The immediate cause of death, as listed on the 
amended certificate of death, was coronary artery disease due 
to or as a consequence of renal failure.  The certificate 
reflects that diabetes mellitus was named as a significant 
secondary condition causing or influencing death.  

In earlier submissions, the veteran claimed that he had been 
in Vietnam for temporary duty.  These statements have 
persuasive value, as the veteran has not been shown to be 
incredible.  The appellant also submitted several affidavits 
from friends of the veteran who recalled that he had spoken 
to them of his secret duty in Vietnam.  These statements have 
only limited value, as the credibility of the affiants cannot 
be assessed.  

The appellant also submitted affidavits from service comrades 
of the veteran who served with him in Thailand and recalled 
that he had traveled to Vietnam for official duties.  This 
evidence is more persuasive, as these service comrades would 
be in a position to know whether the veteran had traveled to 
Vietnam from Thailand.  That is, having served under 
circumstances similar to the veteran's, they would possess 
unique knowledge concerning his claimed travel to Vietnam.  
It is also true, however, that their credibility cannot be 
assessed.  

Other documents that support the claim of service in Vietnam 
include a certificate issued by the veteran's commander in 
November 1966.  This certificate reflects that the veteran 
served in a combat zone on November 17, 1966.  While service 
in Thailand would not be considered service in a combat zone, 
service in Vietnam, or its contiguous waters, or the airspace 
over Vietnam would be considered to be service in a combat 
zone.  Thus, it suggests, but does not prove, that the 
veteran served in Vietnam.   

After a review of all the evidence of record, the Board finds 
that the weight of the competent lay evidence reflects that 
it is at least as likely as not that the veteran did serve in 
Vietnam during the Vietnam War Era.  Moreover, the medical 
evidence demonstrates that adult onset or type II diabetes 
mellitus, which must now be accorded presumptive service 
connection status, did substantially or materially contribute 
to his death.  Thus, service connection for the cause of the 
veteran's death is granted. 



ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


